In re Aggrieved Practitioner; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. C, No. 11-12827; to the Court of Appeal, Fourth Circuit, No. 2014-C-0786.
Granted. The judgment of the court of appeal is reversed, and the judgment of the district court compelling the deposition is reinstated. In order to prevent disclosure of privileged information, defendant may object to specific questions at the *648deposition or seek an appropriate protective order prior to the deposition.